DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
On p. 3, line 20, "NAVSTRAR" should be changed to --NAVSTAR--.
Appropriate correction is required.

	Claim Objections
Claim(s) 1 and 11 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 1, line 2, before "GNSS", --a-- should be inserted.
In claim 11, line 2, before "GNSS", --a-- should be inserted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:



Claim(s) 7 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Lines 2-3 recite "in response to none of terminating conditions being met after expiry of the searching times".  However, it is unclear what "none of terminating conditions" means and how it is related to the first termination condition and the second termination condition in parent claim 1.  Does this mean "in response to none of the first terminating condition and the second termination condition being met after expiry of the searching times"?  Does this mean "in response to not terminating condition being met after expiry of the searching times"?  But wouldn't expiration of the searching times also be a terminating condition?
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki (US 2009/0160705 A1).
In regard to claim 1, Matsuzaki discloses a method for operating a GNSS receiver (Fig. 2), comprising: 
starting a search for a GNSS satellite (S11, Fig. 6); 
terminating the search (S17, Fig. 6) in response to a first termination condition being met after a first searching time (S16, Fig. 6) [where a certain time period will have elapsed between S11 and S16 during the process S12 to S16 to S17); and 
a second termination condition that is different from the first termination condition (S19 is different from S16, Fig. 6); and 
the second searching time is longer than the first searching time (S18, Fig. 6) [where additional time is necessary for a continued satellite search for the steps S16 to S18 to S19 to S17 rather than the steps S16 directly to S17]. 
A step of terminating the search in response to a second termination condition being met after a second searching time is a conditional step that does not occur when the first step occurs.  When the search ends by the process S11 to S12 to S16 to S17, the process S11 to S12 to S16 to S18 to S19 to S17 does not occur.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.
Alternatively, Matsuzaki discloses a method for operating a GNSS receiver, comprising: 
starting a search for a GNSS satellite (S11, Fig. 6); 

a first termination condition that is different from the second termination condition (S16 is different from S19, Fig. 6); and 
the second searching time is longer than the first searching time (S18, Fig. 6) [where additional time is necessary for a continued satellite search for the steps S16 to S18 to S19 to S17 rather than the steps S16 directly to S17]. 
A step of terminating the search in response to a first termination condition being met after a first searching time is a conditional step that does not occur when the first step occurs.  When the search ends by the process S11 to S12 to S16 to S18 to S19 to S17, the process S11 to S12 to S16 to S17 does not occur.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.
In regard to claim 2, Matsuzaki further discloses the search is started in response to a starting condition being met (¶176). 
In regard to claim 3, Matsuzaki further discloses the first termination condition includes a first satellite number or a first signal status (S16, Fig. 6) [where a predetermined signal level is a first signal status]. 
claim 4, Matsuzaki further discloses the second termination condition includes a second satellite number or a second signal status (S19, Fig. 6; ¶187) [where a predetermined number of captured satellites is a second satellite number]. . 
In regard to claim 5, when either of the first condition or the second condition occurs, the third condition does not take place.  Thus, this step is not required to occur.    According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.  In this case, although not required to reject the claim, Matsuzaki further discloses terminating the search (S14, Fig. 6) in response to a third termination condition being met after a third searching time, wherein the third searching time is longer than the second searching time (S13, Fig. 6) [where the time corresponding to timing-out is longer than the second searching time because if the process times-out it ends and there would be no further search attempts]. 
In regard to claim 6, Matsuzaki further discloses the third termination condition includes a third satellite number or a third signal status (S12, Fig. 6) [where the third satellite number is zero]. 
In regard to claim 7, when either of the first terminating condition or the second terminating condition occurs, a state of none of the terminating conditions being met does not take place.  Thus, this step is not required to occur.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.
claim 8, when the first terminating condition occurs, a last terminating condition being met does not take place.  Thus, this step is not required to occur.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.
In regard to claim 9, Matsuzaki further discloses the method is performed by executing a computer program (20, Fig. 2; Fig. 5; ¶135; ¶172). 
In regard to claim 10, Matsuzaki further discloses the computer program is stored on a machine-readable storage medium (20A, Fig. 2; Fig. 5; ¶135; ¶172). 
In regard to claim 11, Matsuzaki further discloses a GNSS receiver (Fig. 2) configured to: 
starting a search for a GNSS satellite (S11, Fig. 6); 
terminating the search (S17, Fig. 6) in response to a first termination condition being met after a first searching time (S16, Fig. 6) [where a certain time period will have elapsed between S11 and S16 during the process S12 to S16 to S17); and 
terminating the search (S17, Fig. 6) in response to a second termination condition being met after a second searching time (S19, Fig. 6) [where a certain time period will have elapsed between S11 and S19 during the process S12 to S16 to S18 to S19 to S17); wherein:
a second termination condition that is different from the first termination condition (S19 is different from S16, Fig. 6); and 


The following reference(s) is/are also found relevant:
	Singh (US 2012/0169538 A1), which teaches three terminating conditions (noise early termination, signal early terminal, and finishing the dwell (i.e. normal, rather than early, termination) for a GNSS satellite search (250, Fig. 3; ¶40; ¶108).
	Oshita (US 2016/0070240 A1), which teaches three terminating conditions for a GNSS satellite search (S106 to S121, Fig. 6; S111 to S128, Fig. 3; S109 to S133, Fig. 3).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648